Citation Nr: 1623240	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  12-16 174	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial rating higher than 10 percent for residuals of non-Hodgkin's lymphoma with left forearm scar.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1965 to May 1968.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The Board notes that in correspondence received in August 2015 the Veteran expressed disagreement with the August 2015 rating decision which granted individual unemployability, special monthly compensation based on housebound criteria and basic eligibility to Dependents' Educational Assistance.  He disagreed with the combined evaluation assigned.  By way of an October 2015 letter, the RO acknowledged receipt of the NOD.  As the record indicates that further action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As the record reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable in this case.  Therefore, that claim remains under the jurisdiction of the RO at this time.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran appeals the initial rating assigned for the grant of service connection for residuals of non-Hodgkin's lymphoma with left forearm scar.  His disability is rated as 10 percent disabling under Diagnostic Codes 7715-6354.  

Review of the record reveals that the initial determination for service connection for non-Hodgkin's lymphoma was granted under this code.  Since that original grant, multiple other grants and awards have been made, several associated with the non-Hodgkin's lymphoma.  In addition to the current rating, service connection is currently in effect for the following:  Cognitive disorder, not otherwise specified with chronic sleep impairment and depressive disorder associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated 70 percent disabling; muscle weakness, left upper extremity, residuals of status post craniotomy right side intracerebral bleed associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated 40 percent disabling; coronary artery disease, rated 10 percent disabling; voiding dysfunction, residuals of status post craniotomy right side intracerebral bleed associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated 10 percent disabling; abnormal gait, residuals of status post craniotomy right side intracerebral bleed associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated 10 percent disabling; abnormal speech, residuals of status post craniotomy right side intracerebral bleed associated with residuals non-Hodgkin's lymphoma with left forearm scar; rated 10 percent disabling; restrictive lung disease, status post pneumonia, status post respiratory failure associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated noncompensably disabling; and status post deep vein thrombosis and superficial varicose vein of the left upper extremity associated with residuals non-Hodgkin's lymphoma with left forearm scar, rated noncompensably disabling.  He has been granted a permanent total disability rating based on individual unemployability, and special monthly compensation at the housebound rate pursuant to 38 U.S.C.A. § 1114(s).  (Thus, it is hard to see how an increase in this rating would change any payment made to the Veteran, but as the appeal is certified, the Board must continue.)

Under the applicable Diagnostic Code 7715, a 100 percent rating is warranted with active disease or during a treatment phase.  A Note in Diagnostic Code 7715 indicates the 100 percent rating shall continue beyond the cessation of any surgical, radiation antmeoplastic, chemotherapy or other therapeutic procedures.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination.  If there has been no local recurrence or metastasis the disease is rated based on its residuals.  38 C F R §4 118, Diagnostic Code 7715 (2015).

Diagnostic Code 6354 provides that chronic fatigue syndrome includes debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion), or a combination of other signs and symptoms.  A 10 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that wax and wane but result in periods of incapacitation of at least one but less than two weeks total duration per year, or the symptoms are controlled by continuous medication.  A 20 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities by less than 25 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least two but less than four weeks total duration per year.  A 40 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to 50 to 75 percent of the pre-illness level, or the signs and symptoms wax and wane, resulting in periods of incapacitation of at least four but less than six weeks total duration per year.  A 60 disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and restrict routine daily activities to less than 50 percent of the pre-illness level, or signs and symptoms that wax and wane, resulting in periods of incapacitation of at least six weeks total duration per year.  A 100 percent disability rating is assigned for signs and symptoms of chronic fatigue syndrome that are nearly constant and so severe as to restrict routine daily activities almost completely and which may occasionally preclude self-care.  A Note to Diagnostic Code 6354 provides that, for the purpose of rating CFS, the condition will be considered incapacitating only while it requires bed rest and treatment by a physician.  38 C.F.R. § 4.88b, Diagnostic Code 6354.

In relation to his claim, the Veteran was afforded a VA examination in December 2010.  At that time, non-hodgkins lymphoma status post chemoradiation with scars was diagnosed.  The VA examiner found that the condition was in remission based on patient history, physical examination and diagnostic results.  In the November 2013 VA examination, it was found that the condition was in remission.  Later in the examination report, however, it was reported that there was no change in the diagnosis and that the Veteran's condition was active.  

During the March 2016 hearing, it was noted that the Veteran is fatigued and frequently falls.  His wife also testified that his disability caused him to lose at least 50 to 75 percent of his pre-illness activities or the ability to do activities of daily living.  The Veteran was examined again in April 2016.  The examination revealed that the Veteran's condition was active and that it resulted in weakness and fatigue. 

Although the Veteran was afforded an examination in April 2016, the Board finds that the examination is inadequate to determine whether he meets the criteria for a higher evaluation under Diagnostic Code 6354.  To ensure that the record reflects the current nature and extent of the Veteran's disability, the Board finds that another VA examination is warranted.  On remand, ongoing VA and private treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the record any outstanding VA outpatient treatment records related to the Veteran's residuals of non-Hodgkin's lymphoma with left forearm scar.  Further, ask the Veteran to authorize VA to obtain any outstanding and relevant private treatment records pertaining to his disability.  All attempts to procure such records must be documented in the file. 

2. Thereafter, the Veteran should be afforded a VA examination to determine the nature and extent of his residuals of non-Hodgkin's lymphoma with left forearm scar.  The examiner is to be provided access to the VBMS and Virtual VA electronic files.  In accordance with the latest worksheets for rating chronic fatigue syndrome under Diagnostic Code 6354, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability in accordance with the rating criteria.  The examiner must specifically address the Veteran's signs and symptoms, and to what percentage it restricts routine daily activities as outlined in Diagnostic Code 6354, above.  Impairment should not overlap with the other service connected disorders set out above.  A complete rationale for any opinions expressed must be provided.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ must readjudicate the issue.  If the benefits sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

